Title: I. To William Short, 13 April 1800
From: Jefferson, Thomas
To: Short, William



Dear Sir
 Philadelphia Apr. 13. 1800.

I wrote to you on the 26th. of Mar. by a conveyance which occurred suddenly, merely to inform you that I should soon forward you a full state of your affairs. I then also explained the circumstances which prevented my writing to you the last year. I have to acknolege the receipt of your’s from Jagouville Aug. 6. 98. & from Paris Aug. 24. & Oct. 9. 98. on the general subjects of business, and those of July 2. & 3. by mr Griffith, by whom also I recieved the Virgil stereotype & the book on the method of building in Pisé. I had seen buildings in this way near Lyons, and moreover had known the author at Paris, where he raised some walls to shew his manner: and afterwards, while I was secretary of state, the President recieved from him lengthy details & propositions on the same subject. how far it may offer benefit here superior to the methods of the country, founded in the actual circumstances of the country as to the combined costs of labour & materials, and the circumstances of durability comfort & appearance, must be the result of calculation. of Colo. Fulton’s propositions on the subject of canals I had recieved information from a book of his of which I had a copy. the watches you sent by mr Gerry for your sisters, were delivered me here, & forwarded by two gentlemen going hence to Kentucky, who wore them in their pockets, the only safe way of conveyance. I have an acknolegement of their safe delivery. your brother promises to settle the matter between Colo. Skipwith & yourself. he shall recieve from me the information you have communicated to me on that subject whenever he takes it up. to him also I sent the evidences of your purchase from Paskie, to which he will attend as well as to your other interests in Western lands.
Mr. Brown’s affair was one of those which occasioned the delay of my writing to you. I did not get his answer till October. I now inclose you a copy of it. he forwarded to me at the same time Richard Randolph’s bond for £62–10, Littlebury Mosby’s for £200. in Military audited certificates & John Mayo’s for 100.£ of the same. the two last are probably good & recoverable: but Richard Randolph (he is son of R.R. of Curles) is dead & I believe insolvent. it does not appear by these papers or any others in my possession how he became your debtor. I have forwarded these bonds to mr George Jefferson with instructions to collect or recover for you what is recoverable on them, only avoiding the throwing good money after bad. I have also authorised him to recieve the £81–13–11 balance due from mr  Brown with the interest & to remit it to mr Barnes to be applied with the other monies in his hands in the purchase of new stock. Griffin died bankrupt; and I presume, from mr Brown’s letter he recovered nothing from him.—Benjamin Harrison died suddenly the last year of an apoplexy. I wrote to his admr for a statement of his affairs with you, which was handed him by mr G. Jefferson. I recieved only the promise of an answer as soon as he could examine the papers. but he informed mr Jefferson verbally that it appeared from the books that your account was balanced and finally acquitted with Colo. Skipwith. mr Jefferson will still sollicit an exact account from him, which may enable your brother to settle this article with Colo. Skipwith. mr Jefferson whom I have named to you is a cousin of mine, an amiable faithful & diligent young man, settled in the Commission business in Richmond, to whom I confide your affairs there, and shall always take care that the monies he may collect or recieve for you shall be promptly deposited with mr Barnes for your general purposes.
I now inclose you a statement of my own account with you. the result of this has astonished me beyond any thing which has ever happened to me in my life. for tho’ I kept such exact entries in my daily memorandum book as would enable me, or any body else, to state the account accurately in a day, yet I had never collected the items, or formed them into an account, till within these few days. it happened thus. when in the beginning of 1794. I retired from public affairs, I determined to set up some work which might furnish my current expences, in aid of my farms. the making of nails was what peculiarly suited me, because it would employ a parcel of boys who would otherwise be idle. but the laying in nail rod, from time to time, would require, for a while, advances of money, which my farms could not meet. It was your desire that your property here should be in various forms, to guard against accidents, in stock, canal-shares, lands & mortgages; and I fully approved of the idea. I therefore concluded to avail myself, for a while, of your quarterly interest, which was almost exactly the amount of my quarterly supplies of nail rod, which I was to get also from Philadelphia where the interest was to be received. my nailery flourished, and still flourishes greatly, employing 16. boys at a clear profit of about 4. to 500£ annually. you know that the system of credit in this country makes it long before the returns of any business come in effectually to it’s support. two or three years however were sufficient for this; but after the occasion from this cause had really ceased, still the difficulty of getting where I live bills on Philadelphia, and the facility offered on the spot by your interest,  drew me on insensibly after the real necessity had ceased. awaking at length to the circumstance (but not till the close of 1798.) I determined to put a stop to it, & from that moment never to permit myself to look at that resource, but to direct mr Barnes to open an account with you, & recieve & invest your monies regularly. still, not collecting or adding the articles, I had no conception they were of above one half the amount; which I knew I could at any time pay in the course of one year. I was the more tranquil because I knew the state of my own affairs to be as good as clear, having long before delivered good bonds to Hanson to the full of my part of mr Wayles’s great debt to Farrel & Jones; having paid a 2d. sum for which he was responsible for R. Randolph of Curles, and settled his only remaining debt to Cary & Welch (of which my part was £900.) at easy instalments, the last of which will be paid off by this year’s crop. I had moreover, in the beginning executed a mortgage to you on 80. slaves, which at a sale would fetch 4000.£. and deposited it in the hands of a man remarkeable for his integrity, Colo. Thomas Bell, of Charlottesville, who still holds it to be delivered to you. when I came from home last December I selected all the papers necessary to enable me to give you a full state of your affairs, & brought them with me, and lately only drew out our account. you will see that the balance is upwards of 9000. Dollars besides interest to be computed from the date of every article. instantly on percieving this, I sat down and executed another mortgage on 1000. acres of my lands in Bedford (held in my own right) which I shall in like manner deposit in the hands of Colo. Bell. these lands would sell for the whole money, lands there being risen to a higher price than in Albemarle: in this mortgage I have inserted a covenant that the whole money shall be paid which, in the event of my death, is a lien on all my property real, as well as personal, by our laws, the same in this respect as the laws of England; and I had at the very first provided in my will (and it so stands now) that if I should happen to die before I should discharge this debt, it should be paid before any other whatever. but this unexpected amount makes me still profoundly uneasy, because it has got beyond what I could pay promptly. however, after the present year, the produce of which as I before mentioned is destined to pay off the last remains of mr Wayles’s debts, I shall, besides the interest, score in on the principal so deeply as to discharge it in two or three years. this is certain. but there is a probable circumstance which may shorten the time by one half: and if in any event you wish to invest the money otherwise sooner, I will by a sale raise it whenever you desire it. the following statement will shew you that all the principal which has been recieved,  has been immediately invested, so that the interest alone has been placed in my hands under the mortgage. 



D.

  D.


Proceeds of stock sold
3741.60
Indian camp cost
5224.83



2854.30
33. canal shares & the




5379.53
 loan to the compy.
6971.45


Recieved from

invested in 8. per cents
 4200.  


   Edmund Randolph
 4000.  

16,396.28



15,975.43




Mr. Barnes who has recieved your interest from the beginning of 1799. with other monies, and invested them, has opened an account with you from that time, of which I now inclose you a copy, balance in your favor 1208.10 and I desire him to render you an account semi-annually, so that you may be kept in possession of the state of your money matters. he is a very honest man, cautious, active, & punctual in the extreme. he is old (perhaps 60.) but healthy: and I think you could not do better than to send a new power of attorney to him & myself jointly, that if one should die, the business may survive to the other till you could again join a second, which it is always safest to do. under the present arrangement I hold your certificates, and mr Barnes recieves the interest, which is the safest footing possible. a new loan was opened by the government the last year at 8. per cent. E. Randolph having by the hands of mr Pendleton & Lyons paid 4000. Doll. I invested in the 8. per cent loan 4200. Doll. the certificates of which I now hold for you. I thought it a good opportunity to make a push to get the whole of the 9000. Dollars settled, & waited on the Secretary of state on the subject. the principal had before been as good as settled, but I urged the injustice of refusing interest, and he the want of example of such an allowance. at length however he acknoleged the justice of refunding it in this instance & that he would speak on the subject with the Secretary of the treasury; & he desired me to call again. I did so in due time, and fortunately found the Secretary of the treasury with him; and after discussing the subject, and my representing particularly the hardship of your losing the opportunity, by their witholding the money, to invest it in the present 8. per cent loan, they agreed to have 8000. D. subscribed in the new loan in the name of one of the clerks, to be paid to you instead of so much money, as soon as Randolph’s cause should be decided. soon after I came to town this winter I called on the Secretary of the Treasury to know if the investiture was made, and he informed me it was done. this sum with the 4000.D. paid by Randolph will I suppose cover the whole 9000. D. & interest—to this is to be added that the 8. per cents are now 5. or 6. above par.a new loan is about to be opened for 3½ Millions, probably at the same interest. with the money in Barnes’s hands, & Brown’s, and the July & October interest if their instalments permit it, we may invest between 2. & 3000. D. more in the new loan: and I have desired mr Barnes to calculate and consider whether it would not be better to convert your 6. pr. cents which are at 16/4 and threes which are @ 10/ into the new loan, which will be obtained at par, & be immediately worth 4. 5. or 6. per cent more than par. I am tempted to advise this, because the principal of the sixes is eating out in paiments of 2. per cent at a time. tho’ the price of sixes is called 16/4 yet they deduct from that all the capital already paid, so that what was originally 20/ does by no means yield 16/4.
The original price of the James river canal shares, was 200. D. =60.£ Virginia currency. yours were bought @ 18/ say 54.£. they have fallen in value lately by the failure of a dam which incloses the bason. they have been obliged to draw off the water & strengthen the dam. the canal has for some time been used quite to Richmond; but as the works are still going on no profit is drawn yet on the shares. it is expected they will begin to draw in about 2. years, as the last year’s tolls amounted to £4000. & they have only to finish the bason, & compleat improving the bed of the river. there is however a disagreeable circumstance. the original conditions require the company to carry the works to tide water. this would cost £20,000, and, as many think, would be useless: but the legislature have not yet relinquished it; & if they do, may perhaps demand an equivalent abatement of toll. at present therefore these shares are not at market.
The Canals of Patowmack & Norfolk are likewise going on. their completion is rather more distant. the prices of shares in these also are below par. the progress of these works has encountered difficulties not foreseen, & their maintenance will be more expensive than was expected. they all will cost more than was calculated, and the tardiness of the completion, by keeping the capital so long unprofitable, will in this way also enhance the cost considerably. still their profits, which are tolerably well in the beginning, will increase in the geometrical ratio of population & produce. so that in the end it will have been money well laid out. but it would have been better to have delayed buying till this time, if we could have foreseen the unexpected delays in the work, & the accidents to the bason. but at the time we bought they were expected to rise in value rapidly as the completion was expected to be near at hand. most unfortunately their original manager, Harris, died soon after. the plan & execution have been  worse & slower in the new hands. I rather think too, were it to do again, I should prefer the Norfolk canal to any of the three. it has no obstructions to encounter, nothing but common earth in a level country to be dug away, and it’s profits are more promising, & it’s maintenance more easy. but when your James river shares were bought, the Norfolk enterprize was in a very torpid state.
On enquiring into your green sea lands from Colo. Harvie, he sent me the patent. it is to yourself, dated Nov. 1783. for ‘1000. acres lying & being in St. Bride’s parish & county of Norfolk, & is bounded as followeth to wit, beginning at the S.W. corner of Patrick Henry esq. & co. & running due W. 744. po. to a Juniper, thence due N. 224. po. to a small cypress: thence due E. 744. po. to Patrick Henry & co.’s land; thence due S. 224. poles to the beginning.’ these dimensions contain in fact 1041. acres. I suspect you ought to consider them as of no value. I understand they are covered with water & irreclaimable. you may see from the description of the boundaries that the lines were never actually run, & probably could not be, & that corner trees have been named at Hazard. I enquired at the Auditor’s office into the paiment of taxes, & found them 6. years in arrear. I paid for 5. years, the 6th. having never been returned by the sheriff. they are taxed at about a dollar a year, which being an ad valorem tax, affords another symptom of their want of value.
In order to place your Indian camp under proper leases it is absolutely necessary to survey the several fields. I went with the surveyor & passed a day in beginning that work, but the uncertainty of our instrument occasioned us to decline it till a better could be got. I came off to this place soon afterwards, having the surveyor’s promise that he would proceed to the work immediately after Christmas. not recieving it as I expected, I wrote to him, & recieved an apology that for want of the external lines of the tract (which he had not been able to get as was expected from his brother, who surveyed it originally) he had not been able to proceed. as I happened to have brought the plat here with some other select papers I copied it & sent it to him. I am not without hopes I may still recieve his survey in time to inclose with this letter. if not, it shall follow by the next conveyance. I inclose you also a copy of the original survey; as also of the kind of lease under which the lands are tenanted until we have the survey compleated. then I shall give them leases for five years on the same rotations of culture and rest as in the present leases. these in their present form will yield about the same money rent as in the old way when they were free to waste & exhaust the lands as they pleased. in every five years they are allowed a 1st. year of small grain, 2d. corn, 3d. small grain, 4th. &  5th. rest unpastured. and I promise them verbally if they will sow the fields at rest in red clover, to be mowed not pastured, they may do it without paying rent. in this way the land will be getting better instead of worse. besides this I allow them to open new lands adjoining the old, & tend them 1. or 2. years in tobacco, for one fourth of the tobacco made. this will not be of long continuance: but while it continues it will yield near as much as the other part of the rent, and at the end of a year or two these new lands are added to the farm, and will pay the same rent by the acre. until the fields are surveyed, and remodelled into 5. equal fields in each farm, they will continue in a slovenly and disgusting state; and to get the tenants to aim at something better is extremely difficult. it is not easy to tenant lands at all, with us. I have been these two or three years endeavoring to procure tenants for my own lands: but as yet without success: however the prospect grows better, and I think will continue to do so. it is easy enough to get tenants if you will let them destroy the land with Indian corn: but when you propose to restrain that, and to allow such a portion of rest as to ensure the lands against deterioration, they very generally refuse.
I observe by one of your letters that you seem willing to purchase mr Morris’s Dover. take care of that. if I am rightly informed, the most atrocious fraud has been committed as to that tract of land. I am told the title is at present claimed by mr Marshall. however, like every thing else which mr Morris has ever touched, it is under such a multiplicity of titles, as will keep it at law for a half a century to come. mr Morris has himself been in prison two or three years, & expects to end his days there. his children have principalities, & his creditors not a cent in the Dollar. you also enquire whether Curles can be bought? it cannot now. it was purchased by Colo. Heath a few years ago, very low; the title being then thought desperate. the bond creditors of R. Randolph had brought suits to levy their debts on it, which law & justice seemed to render certain. however they contrived to boulster up a settlement which had been made of it on his sons, and the creditors lost their debts. mr Wayles’s representatives were among these, to indemnify them for £2000. they had to pay for R. Randolph on a securityship of their testator. there are at this time two capital tracts of land in the same neighborhood and of the same quality, which can now be bought. you doubtless have heard of, if not seen, Colo. T. M. Randolph’s Varina. it is 12. miles below Richmond on James river, where old Henrico stood, the 2d. settlement of the colony. there are about 900. acres, of which the greatest part are low grounds exactly such as those of Curles. it is divided into two by a narrow slip held at present as a glebe, but which will shortly be sold, & can be bought  only by the owner of Varina, because surrounded by him, & without a stick of timber for fencing or fuel. this small parcel is all low grounds. the other is mr Eppes’s tract of land at Bermuda Hundred, opposite Shirley, and but a small distance from Varina across the river. you will see their position in the map of the state, and I inclose you a plat of the last. and I think you must have a personal knowlege of this land. it is of the very first quality, fully equal to Curles, and it is certain that there are not in the state two superior tracts of land. the titles are unquestionable having been in the present families of Randolph & Eppes from the first settlement of the colony. they are now held by my two sons in law, who being desirous of concentrating their property round Monticello, are willing to sell these lands. they ask £7000. Virga currency each. the fathers of these gentlemen refused £10,000. each for them 15. or 20. years ago. perhaps they may suit you or some of your friends. some other agent than myself must of course be employed to negociate for them. lands in my neighborhood are considerably raised since the purchase of Indian camp. such a tract would now command 6. Dollars, which is 50. pr. cent on what you gave for it. some talk of 10. D. but the fall in the price of tobacco, will check such demands as these. I suppose that from those who really want to sell, good lands in our neighborhood might still be bought @ 6. or 7. D. according to your desire I have lately enquired into the price of lands in the Middle states. in Pennsylvania good Highland, in a farm, with woodlands enough to support it, sells for from 16. to 100. Doll. the acre according to situation & quality. I exclude the lands within 20. miles of Philadelphia. in Jersey they are from 10. to 50. Dollars. in New York & Long-island from 15. to 50. D. bottom lands (what we call low grounds in Virginia) are much higher. perhaps in all these three states we may state the average price of good highland more than 20. miles from any great city @ about 30. Dollars.
I will here make a statement of your property under my care.


Stock 3. per cents

11,256.63



     6. per cents,
 
15,342.18
—part ofprincipl paid.


     8. per cents.
 
4,200.  



     do. in hands of govmt
 
about
 8,000.  



 Balance in the hands of J. Barnes 1208.10
}





         of James Brown about 360.
about
3,000


 
   adding the July & Oct. interest we may make up with the above in the new loan
  
 

Balance in my hands, exclusive of interest
9,607.97



James river Canal. 33. shares @ 200. D. each
6,600.  



Indian Camp  1334. as.




Green sea.    1000. as.





I may now give you something of our small news. Colo. Skipwith remained a widower but a short time. he is married to mrs Dunbar, formerly mrs Fairley, who was miss Byrd. the last twelvemonth has been remarkeable for deaths of high characters. among these are General Washington, Patrick Henry, Governor Edward Rutledge, Governor Mifflin, George Nicholas. the tide of public sentiment, which had been greatly affected by the unsuccesful mission of Pinckney, Marshal, & Gerry, is flowing back into it’s antient channel.
May. 9. I had begun this letter according to it’s first date, and continued it at intervals. being now within two or three days of my departure from this place, and also of the sailing of the Parlementaire, I must bring it to a close. in the mean time considerable facts have shewn themselves. you no doubt understand the distinction here between the two parties called Republicans & Federalists. the principles of the former are undoubtedly those of the body of the people. irritated by the depredations of the French on our commerce & by the conduct of that government to our ministers, they had gone with their whole weight into the scale of the opposite party. this appearance of popularity inducing that party to develope & act fully on their own principles, these have given alarm, and produced a revulsion of the public sentiment. it is now returning to it’s natural attachment to the principles of the republicans. in N. Hampshire it shewed itself suddenly, and was lately very near ousting the former governor. in Massachusets Gerry has been run against a federal candidate for the government, and lost it by only 2000. in 37. or 38,000. votes. eighteen months ago, as many hundred votes could not have been got in such a contest. the New York elections are just decided, so as to give a great majority in their legislature in favor of the republican tickets. their legislature chuse the electors of a President (12 in number.) on a view of the dispositions of the other states, this N. York majority is considered by both parties as deciding the event of the Presidential election to be held the next fall, even should the state of Pensylvania not be able to vote (of which some doubt arises from a difference between the two branches of their legislature.) should Pensylvania vote, as it would add 15. votes to the republican side, it would remove all doubt. in hopes that they can not vote, the federal party propose to counteract the effect of their loss of N. York by starting a Southern candidate, of their friends (Genl. Pinckney) to take off the vote of S. Carolina. but how they propose to manage between him and the present President I neither know nor can concieve. whatever may be the event of this election, the next house of representatives will be strongly republican, and the administration cannot long refuse to  adopt the sentiments of that branch of the legislature supported by the weight of the people. I have ventured to say this much that you might have a truer idea of our affairs than you may possibly get from others. present my respects & attachment to Made. de la Rochefoucault, and accept yourself assurances of the constant and sincere esteem of Dear Sir
Your affectionate friend

Th: Jefferson

P.S. I pray you to give a safe conveyance to the two letters inclosed. you would always greatly oblige me by sending the Connoissance des tems as fast as they appear. they are never to be had here.

